Citation Nr: 1105562	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-03 241	)	DATE
	)
	)


THE ISSUE

Whether a Board decision dated September 24, 2008 contained clear 
and unmistakable error (CUE)


REPRESENTATION

Moving party represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) as 
an original action on a motion received in January 2009, in which 
the moving party alleges CUE in a September 2008 Board decision 
that denied a disability rating higher than 30 percent for 
disfigurement resulting from facial scarring.  

The Board notes that, subsequent to filing the present motion, 
the moving party also appealed the September 2008 Board decision 
to the United States Court of Appeals for Veterans Claims (CAVC); 
and, in a June 2009 Order, the limited matter of entitlement to a 
separate compensable rating for painful scarring was remanded to 
the Board.  The Board accordingly remanded that matter to the 
agency of original jurisdiction (AOJ) in July 2009.  In an April 
2010 rating decision, the AOJ granted a separate compensable 
rating, and the matter appealed to CAVC is considered resolved.  


FINDINGS OF FACT

1.  In a September 24, 2008 decision, the Board determined that a 
disability rating higher than 30 percent was not warranted for 
disfigurement resulting from facial scarring; in that decision, 
the Board did not address entitlement to a separate compensable 
rating for painful scarring.

2.  The matter of entitlement to a separate compensable rating 
for painful scarring was vacated and remanded by the CAVC in June 
2009; the Board's decision regarding the rating for facial 
disfigurement was affirmed.  


CONCLUSION OF LAW

The pleading requirements for a motion for revision of the 
September 24, 2008 decision based on CUE have not been met, and 
the motion must be dismissed without prejudice to refiling.  38 
U.S.C.A. § 7111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
20.1400(b), 20.1404(b) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist claimants in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  However, the CAVC has held that the VCAA does 
not apply to claims of clear and unmistakable error in prior 
final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc).

II.  Analysis

Historically, the moving party appealed a July 2005 RO rating 
decision that granted service connection for facial scarring of 
the left side of the face, and assigned a 10 percent disability 
rating on the basis of facial disfigurement under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, effective July 11, 2003.  During 
the course of the appeal, a higher 30 percent rating was assigned 
for facial disfigurement, effective July 11, 2003.  In a 
September 2008 decision, the Board denied a rating higher than 30 
percent for facial disfigurement.  

In January 2009, the Board received this motion, identifying the 
"09-24-08" decision of the Board of Veterans Appeals.  The 
moving party stated, "I would like to file a motion asking the 
[B]oard to reconsider their decision of a rating in excess of 30 
percent on the grounds of clear and unmistakable error."

Subsequent to filing the present motion, the moving party also 
appealed the September 2008 Board decision to the CAVC.  In a 
June 2009 Order, pursuant to a Joint Motion for Remand, the CAVC 
vacated that portion of the September 2008 decision that denied a 
separate compensable rating for painful scaring, pursuant to 
Diagnostic Code 7804.  However, the parties noted no deficiencies 
in that portion of the September 2008 Board decision that denied 
a higher schedular rating for disfigurement resulting from facial 
scaring, pursuant to Diagnostic Code 7800.  Accordingly, that 
portion of the Board's decision is considered affirmed by the 
CAVC.  And, as such, it is not subject to a motion for CUE.  See 
38 C.F.R. § 20.1400(b), which provides in pertinent part that all 
final Board decisions are subject to revision on the basis of CUE 
except decisions on issues which have been appealed to and 
decided by a court of competent jurisdiction.  

The Board concedes that the language of the JMR is imprecise 
regarding affirmance of this aspect of the Board's decision, 
their being only one issue listed on the title page thereof.  
However, to the extent that the matter of the evaluation of 
facial disfigurement was not in fact affirmed by the CAVC's 
Order, it must necessarily have been vacated by the CAVC, along 
with the matter of entitlement to a separate compensable rating 
for painful scarring, and would, in that instance, not be a final 
Board decision subject to a motion for CUE.  Thus, in either 
event, the moving party has not identified a Board decision, or 
any aspect thereof, that may be subject to revision on the basis 
of CUE.  

A motion for revision of a Board decision based on CUE must set 
forth specifically an appropriate Board decision, as well as the 
alleged clear and unmistakable error, or errors, of fact or law 
contained therein, as well as the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error or errors.  Motions which 
fail to comply with these requirements shall be dismissed without 
prejudice to refiling.  38 C.F.R. § 20.1404(b).

As described above, the moving party has failed to identify an 
error of fact or law in the Board's September 2008 decision that 
would be an appropriate subject of a CUE motion.  Because the 
moving party's motion fails to comply with the requirements set 
forth in 38 C.F.R. §§ 20.1400(b), 20.1404(b), the motion must be 
dismissed without prejudice.




ORDER

The motion regarding CUE in the September 24, 2008 Board decision 
is dismissed without prejudice to refiling.  



                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



